MEMORANDUM OPINION
                                             No. 04-11-00834-CV

                                        IN RE Alejandra SALAZAR

                                       Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: December 14, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 18, 2011, relator filed a petition for writ of mandamus. The court has

considered relator’s petition for writ of mandamus and is of the opinion that relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R.

APP. P. 52.8(a).

                                                               PER CURIAM




1
 This proceeding arises out of Cause No. 2010-CI-10671, styled In the Matter of the Marriage of Maximino Salazar
and Alejandra Salazar, and In the Interest of M.S., D.S., and A.S., in the 37th Judicial District Court, Bexar County,
Texas, the Honorable David A. Berchelmann presiding.